Title: II, 14 December 1799
From: Lear, Tobias
To: 

 

[Mount Vernon] Saturday Decr 14th 1799.

This day being marked by an event which will be memorable in the History of America, and perhaps of the world, I shall give a particular statement of it, to which I was an eye witness.
The last illness and Death of General Washington
On thursday Decr 12th—the General rode out to his farms about ten o’clock, and did not return home ’till past three. Soon after he went out the weather became very bad, rain, hail and snow falling alternately with a cold wind: When he came in, I carried some letters to him to frank, intending to send them to the Post Office in the Evening. He franked the letters; but said the weather was too bad to send a servant to the Office that Evening. I observed to him that I was afraid he had got wet; he said no, his great coat had kept him dry; but his neck appeared to be wet and the snow was hanging upon his hair. He came to dinner (which had been waiting for him) without changing his dress. In the evening he appeared as well as usual.
A heavy fall of snow took place on friday, which prevented the General from riding out as usual. He had taken cold (undoubtedly from being so much exposed the day before) and complained of a sore throat: he however went out in the afternoon into the ground between the House and the River to mark some trees which were to be cut down in the improvement of that spot. He had a Hoarseness, which increased in the evening; but he made light of it. In the evening the Papers were brought from the Post Office, and he sat in the parlour, with Mrs Washington & myself reading them till about nine o’clock—when Mrs W. went up into Mrs Lewis’ room, who was confind in Child bed, and left the General & myself reading the papers. He was very chearful, and when he met with anything interesting or entertaini[n]g, he read it aloud as well as his hoarseness would permit him. He requested me to read to him the debates of the Virginia Assembly on the election of a Senator and a Governor; and on hearing Mr Madison’s observations respecting Mr Monroe, he appeared much affected and spoke with some degree of asperity on the subject; which I endeavoured to moderate, as I always did on such occasions. On his

retiring I observed to him that he had better take something to remove his cold; He answered no; “you know I never take anything for a Cold. Let it go as it came.”
Between two & three o’clock on Saturday Morning, he awoke Mrs Washington, and told her he was very unwell, and had had an ague. She observed that he could scarcely speak and breathed with difficulty; and would have got up to call a Servant; but he would not permit her lest she should take cold. As soon as the day appeared, the Woman (Caroline) went into the Room to make a fire, and Mrs Washington sent her immediately to call me. I got up, put on my clothes as quickly as possible and went to his Chamber. Mrs Washington was then up, and related to me his being taken ill as before stated. I found the General breathing with difficulty, and hardly able to utter a word intelligibly. He desired that Mr Rawlins (one of the Overseers) might be sent for to bleed him before the Doctor could arrive. I dispatched a Servant instantly for Rawlins, and another for Dr Craik, and returned again to the General’s Chamber, where I found him in the same situation as I had left him. A mixture of Molasses, Vinegar & butter was prepared to try its effects in the throat; but he could not swallow a drop; whenever he attempted it he appeared to be distressed, convulsed and almost suffocated. Rawlins came in soon after sun rise, and prepared to bleed him. When the Arm was ready the General observing that Rawlins appeared to be agitated—said, as well as he could speak “Dont be afraid.” And after the incision was made, he observed “The orifice is not large enough.” However the blood ran pretty freely. Mrs Washington not knowing whether bleeding was proper or not in the General’s situation, begged that much might not be taken from him, lest it should be injurious, and desired me to stop it; but when I was about to untie the string, the General put up his hand to prevent it, and as soon as he could speak, said “more, more”! Mrs Washington being still very uneasy lest too much blood should be taken, it was stop’d after taking about half a pint. Finding that no relief was obtained from bleeding, and that nothing would go down the throat, I proposed bathing it externally with Salvilatila, which was done; and in the operation, which was with the hand, and in the gentlest manner, he observed “’tis very sore.” A pi[e]ce of flannel dip’d in salvilatila was put round his neck, and his feet bathed in warm water; but without affording any relief.

In the mean time; before Dr Craik arrived, Mrs Washington desired me to send for Dr Brown of Port Tobacco, whom Dr Craik had recommended to be called, if any case should ever occur that was seriously alarming. I dispatchd a Messenger (Cyrus) immediately for Dr Brown (between 8 & 9 o’clk). Dr Cra[i]k came in soon after, and upon examining the General, he put a blister of Cantharides on the Throat, took some more blood from him, and had a gargle of Vinegar, & sage tea, and ordered some Vinegar & hot water for him to inhale the steam, which he did; but in attempting to use the gargle he was almost suffocated. When the gargle came from his throat some ph[l]egm followed it, and he attempted to cough, which the Doctor encouraged him to do as much as possible; but he could only attempt it. About eleven o’clock Dr Craik requested that Dr Dick might be sent for, as he feared Dr Brown woud not come in time. A messenger was accordingly dispatched for him. About this time the General was bled again. No effect, however, was produced by it, and he remained in the same state, unable to swallow anything. A glister was administered about 12 o’clk, which produced an evacuation; but caused no alteration in his complaint.
Doctor Dick came in about 3 o’clk, and Dr Brown arrived soon after. Upon Dr Dick’s seeing the General, and consulting a few minutes with Dr Craik, he was bled again; the blood came very slow, was thick, and did not produce any symptoms of fainting. Dr Brown came into the Chamber soon after; and upon feeling the General’s pulse &c. the Physicians went out together. Dr Craik returned soon after. The Genl could now swallow a little. Calomil & tarter em. were administered; but without any effect.
About half past 4 o’clk he desired me to call Mrs Washington to his bed side, when he requested her to go down into his room, and take from his desk two Wills which she would find there, and bring them to him; which she did. Upon looking at them he gave her one, which he observed was useless, as being superseded by the other, and desired her to burn it; which she did, and took the other and put it into her closet.
After this was done, I returned to his bed side and took his hand. He said to me, “I find I am going, my breathe cannot last long; I beleived from the first that the disorder would prove fatal. Do you arrange & record all my late military letters and papers—arrange my accounts and settle my books, as you know more about them than any one else, and let

Mr Rawlins finish recording my other letters which he has begun.” I told him this should be done. He then asked if I recollected anything which it was essential for him to do, as he had but a very short time to continue among us. I told him I could recollect nothing; but that I hoped he was not so near his end; he observed, smiling, that he certainly was, and that as it was the debt which must all pay, he looked to the event with perfect resignation.
In the course of the afternoon, he appeard to be in great pain & distress, from the difficulty of breathing, and frequently changd his posture in the bed. on these occasions I lay upon the bed & endavourd to raise him, & turn him with as much ease as possible. He appeared penetrated with gratitude for my attentions, & often said, I am afraid I shall fatigue you too much; and upon my assuring him that I could feel nothing but a wish to give him ease; he replied “Well! it is a debt we must pay to each other, and I hope when you want aid of this kind you will find it.”
He asked when Mr Lewis & Washington Custis would return. (they were in New Kent.) I told him about the 20th of the month.
About 5 o’clk Dr Craik came again into the Room & upon going to the bed side, the Genl said to him, Doctor, I die hard; but I am not afraid to go, I beleived from my first attack, that I should not survive it; my breath cannot last long.
The Doctor pressed his hand; but could not utter a word. He retired from the bed side & sat by the fire absorbed in grief.
Between 5 & 6 o’clk Dr Dick & Dr Brown came into the room, and with Dr Craik went to the bed; when Dr Craik asked him if he could sit up in the bed. He held out his hand & I raised him up. He then said to the Physicians, “I feel myself going, I thank you for your attentions; but I pray you to take no more trouble about me, let me go off quietly; I cannot last long.” They found that all which had been done was without effect; he laid down again, and all retired, exceptg Dr Craik. He continued in the same situation, uneasy & restless; but without complaining; frequently asking what hour it was. When I helped him to move at this time he did not speak; but looked at me with strong expressions of gratitude.
About 8 oclk the Physicians came again into the room & applied blisters and cataplasms of wheat bran to his legs & feet; after which they went out (except Dr Craik) without a ray of hope.
I went out about this time, and wrote a line to Mr Law & Mr

Peter, requesting them to come with their wives (Mrs Washingtons Granddaughters) as soon as possible to Mt Vernon.
About ten o’clk he made several attempts to speak to me before he could effect it; at length he said, “I am just going! Have me decently buried; and do not let my body be put into the vault in less than three days after I am dead.” I bowed assent; for I could not speak. He then looked at me again and said, “Do you understand me?[”] I replied yes! “Tis well” said he.
About ten minutes before he expired (which was between ten & eleven o’clk) h[is] breathing became easier; he lay qu[i]etly; he withdrew his hand from mine, and felt his own pulse. I saw his countenance change. I spoke to Dr Craik, who sat by the fire; he came to the bed side. The General’s hand fell from his wrist—I took it in mine and put it into my bosom. Dr Craik put his hands over his Eyes and he expired without a struggle or a sigh!
While we were fixed in silent grief, Mrs Washington (who was sitting at the foot of the bed) asked, with a firm & collected voice, Is he gone? I could not speak; but held up my hand as a signal that he was no more. “Tis well, said she in the same voice, All is now over, I shall soon follow him! I have no more trials to pass through! [”]
Occurrances not noted in the preceding Narattive.
The General’s Servant Christopher was in the room through the day; and in the afternoon the General, directed him to sit down, as he had been standing almost the whole day. He did so.
About 8 o’clk in the Morng he expressed a desire to get up. His Clothes were put on and he was led to a chair by the fire. He found no relief from that position, and lay down again about 10 o’clk.
About 5 P.M. he was helped up again & after sitting about half an hour desired to be undressed & put in bed; which was done.
During his whole illness he spoke but seldom, and with great difficulty and distress; and in so low & broken a voice as at times hardly to be understood. His patience, fortitude and resignation never forsook him for a moment. In all his distress he uttered not a sigh nor a complaint; always endeavouring (from a sense of duty as it appeared) to take what was offered him, and to do as he was desired by the Physicians.
At the time of his decease Dr Craik and myself were in the situation

beforementioned; Mrs Washington was sitting near the foot of the bed. Christopher was standing by the bedside. Caroline, Molly & Charlotte were in the room standing near the door. Mrs Forbes, the House Keeper, was frequently in the room during the day and evening.
As soon as Dr Craik could speak, after the distressing scene was closed, he desired one of the Servants to ask the Gentln below to come up stairs. When they came to the bed side; I kissed the cold hand, which I had held to my bosom; laid it down & went to the other end of the room; where I was for some time lost in profound grief; until aroused by Christopher desiri[n]g me to take care of the General’s keys and other things which were taken out of his pockets; and which Mrs Washington directed him to give to me. I wrapped them in the General’s handkerchief & took them with me to my room.
About 12 oclk the Corps was brought down stairs and laid out in the large Room.
